10/16/2020
                    IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                          July 21, 2020 Session

                                     IN RE ADOPTION OF M.L.S.

                    Appeal from the Chancery Court for Hawkins County
                     No. 2019-AD-3     Douglas T. Jenkins, Chancellor
                          ___________________________________

                                 No. E2019-01918-COA-R3-CV
                             ___________________________________


This case involves a petition to set aside a final decree of adoption. The trial court granted
the adoptive parents’ motion to dismiss the petition. We affirm and remand for further
proceedings.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                  and Remanded

CARMA DENNIS MCGEE, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

Rachel Ratliff, Johnson City, Tennessee, for the appellants, Jerry T. and Penny T.

Phillip L. Boyd, Rogersville, Tennessee, for the appellees, Renee G. and Danny G.


                                                 OPINION

                                I.    FACTS & PROCEDURAL HISTORY

       The child at issue in this proceeding, M.L.S.,1 was born in 2013. Her biological
parents died in 2014. Although the record before us is sparse, it reflects that the Tennessee
Department of Children’s Services became involved and filed some sort of petition with
regard to the child in the juvenile court of Hawkins County. After a hearing, the juvenile
court entered an order awarding temporary legal custody of the child to her maternal
grandmother and step-grandfather (“Grandparents”). According to the order, “[DCS]
reported that [Grandparents] were appropriate caregivers for the minor child and that
[DCS] would be releasing custody of the minor child to [Grandparents].” The child’s
       1
           We refer to the minor child and other parties by initials to protect the child’s privacy.
paternal great-aunt and great-uncle (“Aunt and Uncle”) also appeared at the hearing.
According to the order, “[DCS] reported that the parties had worked out a visitation
schedule prior to the hearing and that [Aunt and Uncle] would be entitled to a minimum of
every other weekend visitation with the minor child.” The court went on to find that
Grandparents were “appropriate custodians of the minor child.” The order states that the
trial judge “advised all parties to work together to help raise [the child.]” In conclusion,
the order stated that the child was “placed in the temporary legal custody of [Grandparents]
with authority to consent to any ordinary or necessary medical, surgical, hospital,
educational, institutional, psychiatric, or psychological care.” The order states that the
matter was “hereby closed” and that no further hearings were scheduled.

       On May 18, 2015, the chancery court for Hawkins County entered a final decree of
adoption permitting Grandparents to adopt the child. The decree recites that the child’s
parents were deceased, that Grandparents had “actual physical and legal care of the child,”
and that they had been awarded custody pursuant to the order of the juvenile court in the
aforementioned matter. The adoption decree also states that all parties entitled to notice
were served and that all necessary parties were before the court. The adoption decree
provided that “the relationship of parent and child is hereby established with all rights and
privileges incident thereto,” and it stated that Grandparents, as adoptive parents, would
“have exclusive care, custody and control of the said child, free from the claims or
hindrances of all others[.]”

        On January 17, 2019, Aunt and Uncle filed a petition in chancery court to set aside
the final decree of adoption. Aunt and Uncle alleged that they “were not served with
process and did not receive any form of notice of the filing of the Petition for Adoption by
[Grandparents] even though [Aunt and Uncle] were entitled to notice.” Aunt and Uncle
claimed that Grandparents’ petition for adoption included language stating that
Grandparents did not have knowledge of any person with legal or physical custody of the
child or who claimed custody or visitation rights to the child. Aunt and Uncle asserted that
the juvenile court had awarded them visitation in 2014 and that they were exercising their
visitation rights at the time. As such, Aunt and Uncle argued that they were “entitled to
Notice regarding the adoption of the minor Child.” Aunt and Uncle alleged that they had
continued to have visitation with the child after the adoption until Grandparents abruptly
ended it without reason in June 2017.2 Aunt and Uncle asserted that they subsequently
learned about the adoption and had instituted a separate action in chancery court in
September 2018 by filing a “Petition to Enforce Visitation.” They represented that the
separate matter still remained pending. Aunt and Uncle sought an order setting aside the
final decree of adoption from 2015. Alternatively, Aunt and Uncle asked the court to grant

        2
          In the petition filed by Aunt and Uncle in a related appeal, In re M.L.S., No. E2019-01794-COA-
R9-CV, they state that visitation ended in June 2018. It is impossible to ascertain from the record which
date is correct.

                                                  -2-
them visitation according to the visitation schedule ordered by the juvenile court in 2014.
They also sought an award of attorney’s fees. Aunt and Uncle attached to their petition the
2014 order from the juvenile court and the 2015 adoption decree.

        Grandparents filed a motion to dismiss the petition to set aside the adoption decree
for failure to state a claim. Grandparents argued that Aunt and Uncle were not entitled to
notice of the adoption proceeding pursuant to Tennessee Code Annotated section 36-1-
117(d)(1) and that they lacked standing to set aside the adoption decree. At the time of the
adoption decree in 2015, the referenced statute provided:

       (d)(1) Other biological or legal relatives of the child or the adult are not
       necessary parties to the proceeding and shall not be entitled to notice of the
       adoption proceedings unless they are legal guardians as defined in § 36-1-
       102 or legal custodians of the person of the child or adult at the time the
       petition is filed.

Tenn. Code Ann. § 36-1-117 (2015). Regarding the alternative request for visitation,
Grandparents relied on Tennessee Code Annotated section 36-1-121(f), which provided, at
the time:

       (f) The adoptive parents of a child shall not be required by any order of the
       adoption court to permit visitation by any other person, nor shall the order of
       the adoption court place any conditions on the adoption of the child by the
       adoptive parents. Any provision in an order of the court or in any written
       agreement or contract between the parent or guardian of the child and the
       adoptive parents requiring visitation or otherwise placing any conditions on
       the adoption shall be void and of no effect whatsoever; provided, that nothing
       under this part shall be construed to prohibit “open adoptions” where the
       adoptive parents permit, in their sole discretion, the parent or guardian of the
       child who surrendered the child or whose rights to the child were otherwise
       terminated, or the siblings or other persons related to the adopted child, to
       visit or otherwise continue or maintain a relationship with the adopted child;
       and provided further, that the permission or agreement to permit visitation or
       contact shall not, in any manner whatsoever, establish any enforceable rights
       in the parent or guardian, the siblings or other related persons.

Tenn. Code Ann. § 36-1-121 (2015). Additionally, Grandparents contended that Aunt and
Uncle had actual notice of the adoption based on Aunt’s comment on a social media post
referencing the adoption. Finally, Grandparents argued that Aunt and Uncle should be
barred by the doctrine of laches. Grandparents sought dismissal of the petition and an
award of attorney’s fees.

       The trial court conducted a hearing on February 20, 2019, to jointly address the
                                          -3-
petitions in this case and in the companion case. At the conclusion of the hearing, the trial
judge announced his conclusion that Aunt and Uncle did not have standing to set aside the
adoption for lack of notice because they were not guardians or custodians of the child.
However, the trial judge announced that he was taking under advisement the issue
regarding visitation. The trial judge said he intended to do more research to determine
whether the juvenile court’s visitation order survived the adoption and that he would issue
a ruling on that issue within the next couple of months.

       On March 5, 2019, the trial court entered an order granting Grandparents’ motion
to dismiss the petition to set aside the adoption “for lack of standing pursuant to T.C.A. §
36-1-117.” Aunt and Uncle filed a “Motion for Reconsideration and or Notice of Appeal.”
On September 30, 2019, the trial court entered an order denying the motion. Aunt and
Uncle then filed a notice of appeal to this Court. Around the same time, Grandparents were
granted permission to file an interlocutory appeal to this Court in the companion case
regarding visitation, and Aunt and Uncle moved to consolidate this appeal with the Rule 9
appeal. This Court entered an order consolidating the matters for the purposes of oral
argument only. The order stated that the two cases would not be consolidated for purposes
of briefing and that the two cases would be assigned to the same panel.

       After further review of the record in this appeal, it appears that the order appealed
failed to resolve the alternative request for visitation and both parties’ requests for
attorney’s fees. Rather than remanding for the trial court to resolve those issues at this
juncture, we allow this appeal to also proceed as an interlocutory appeal in the interest of
judicial economy. See Roberts v. Bailey, 338 S.W.3d 540, 541 n.1 (Tenn. Ct. App. 2010).

                                 II.     ISSUES PRESENTED

       The determinative issues raised by Aunt and Uncle on appeal, as we perceive them,
are:

1.     Whether Aunt and Uncle were guardians of the child within the meaning of the
       adoption statute such that their absence from the adoption proceeding rendered the
       adoption decree void;

2.     In the alternative, whether the trial court should have set aside the adoption decree
       on the basis of fraud.

For the following reasons, we affirm the decision of the chancery court and remand for
further proceedings.

                                       III.   DISCUSSION

                                       A. Guardianship
                                            -4-
        Tennessee’s statutes governing the termination of parental rights and adoption “also
govern the termination of the rights of persons who are a child’s ‘guardian’ as defined
in Tenn. Code Ann. § 36-1-102(24).” In re Bernard T., 319 S.W.3d 586, 599 n.29 (Tenn.
2010). “[W]hen guardianship has been granted to DCS or any other party, ‘the
guardianship carries certain rights that must be dealt with before another party can adopt
the child.’” In re Neveah W., 525 S.W.3d 223, 232 n.5 (Tenn. Ct. App. 2017) (quoting In
re Don Juan J.H., No. E2010-01799-COA-R3-JV, 2011 WL 8201843, at *3 (Tenn. Ct.
App. Sept. 7, 2011)). Accordingly, Tennessee Code Annotated section 36-1-117 provided,
at the time of the adoption in this case:

       (a) Unless the legal parent or the guardian, or, as provided in subsections (b)
       and (c), the putative biological father of the child has surrendered parental
       or guardianship rights to the child, has executed a parental consent that has
       been confirmed by the court, has waived the person’s rights pursuant to § 36-
       1-111(w), or unless the person’s rights have been terminated by the order of
       a court of competent jurisdiction, the legal parents, guardian of the person
       of the child or of an adult, the biological mother, and the established father
       or putative father of the child must be made parties to the adoption
       proceeding or to a separate proceeding seeking the termination of those
       rights, and their rights to the child must be terminated by a court to authorize
       the court to order the adoption of the child or adult by other persons.
       ....
       (d)(1) Other biological or legal relatives of the child or the adult are not
       necessary parties to the proceeding and shall not be entitled to notice of the
       adoption proceedings unless they are legal guardians as defined in § 36-1-
       102 or legal custodians of the person of the child or adult at the time the
       petition is filed.
       (2) The legal custodian of the child may only receive notice of the proceeding
       and may only present evidence as to the child’s best interests.

Tenn. Code Ann. § 36-1-117 (2015) (emphasis added). Ignoring the language not relevant
to guardians, the statute would read:

       Unless the guardian has surrendered guardianship rights to the child, the
       guardian of the person of the child must be made [a] part[y] to the adoption
       proceeding or to a separate proceeding seeking the termination of those
       rights, and their rights to the child must be terminated by a court to authorize
       the court to order the adoption of the child by other persons.

In re M.L.P., 281 S.W.3d 387, 391-92 (Tenn. 2009). According to the Tennessee Supreme
Court, “a plain reading of this statute indicates that the legal guardians of a child must be
joined as parties when their rights to the child are being terminated.” Id. at 392.
                                             -5-
       On appeal, Aunt and Uncle argue that the adoption is void ab initio because they
were “guardians” of the child, and their “guardianship rights” were never terminated,
surrendered, or waived as required by Tennessee Code Annotated section 36-1-117(a).3 At
the time of the adoption in 2015, Tennessee Code Annotated section 36-1-102 defined a
“guardian” as follows:

        (24)(A) “Guardian” or “guardians” or “co-guardian” or “co-guardians”
        means a person or persons or an entity, other than the parent of a child,
        appointed by a court or defined by law specifically as “guardian” or “co-
        guardian” or “conservator” to provide supervision, protection for and care
        for the person or property, or both, of a child or adult;
        (B) “Guardian” or “co-guardian” also means a person or entity appointed as
        guardian or guardians as the result of a surrender, parental consent, or
        termination of parental rights;
        (C) The rights of the individual guardian or co-guardian or conservator of the
        person of a minor child or of an adult must be terminated by a surrender or
        court action before an order of adoption can be entered; provided, that an
        individual or individuals who receives or receive guardianship pursuant to a
        surrender, parental consent, or termination of parental rights pursuant to this
        part or title 37 need not give consent to the adoption when that individual is
        the petitioner in an adoption;
        (D) When the department, a licensed child-placing agency, or a child-caring
        agency is the guardian of the child, its rights must be terminated by court
        action or it must provide consent as defined in subdivision (15)(A) before an
        adoption can be ordered; . . . .

Tenn. Code Ann. § 36-1-102 (2015). Aunt and Uncle insist that they “meet the statutory
definition of ‘guardian’ as nearly as possible” because they had “guardian responsibilities.”
Specifically, Aunt and Uncle claim that they meet the definition set forth in subsection (A)
because they were “appointed by a court . . . to provide supervision, protection for and care
for the person or property, or both, of a child.” Because the juvenile court order granted
them visitation and stated that the trial judge advised the parties to “work together to help
raise her,” Aunt and Uncle claim that they were “in essence the definition of being a
guardian.”

        However, Aunt and Uncle omit important language from the definition. In context,

        3
          In addition to providing that legal guardians are necessary parties, the statute specifies that legal
custodians of the child “may only receive notice of the proceeding and may only present evidence as to the
child’s best interests.” See Tenn. Code Ann. § 36-1-117(d). The trial court found that Aunt and Uncle
were not guardians or custodians. On appeal, Aunt and Uncle contend that they were “guardians” within
the meaning of the statute. However, they do not argue that they were “legal custodians” within the meaning
of subsection (d).
                                                    -6-
the full definition of a “guardian” was “a person or persons or an entity, other than the
parent of a child, appointed by a court or defined by law specifically as ‘guardian’ or ‘co-
guardian’ or ‘conservator’ to provide supervision, protection for and care for the person
or property, or both, of a child or adult.” Id. (emphasis added). The order of the juvenile
court only awarded Aunt and Uncle “every other weekend visitation” with the child. It
awarded temporary legal custody to Grandparents, finding that they were appropriate
custodians, “with authority to consent to any ordinary or necessary medical, surgical,
hospital, educational, institutional, psychiatric, or psychological care.” Aunt and Uncle
were never appointed or defined by law specifically as the child’s guardian or conservator.
See In re Ashton B., No. W2015-01864-COA-R3-PT, 2016 WL 981320, at *9 (Tenn. Ct.
App. Mar. 15, 2016) (concluding that a putative biological father was not a “guardian”
within the meaning of section 36-1-102(24)(A) when he “had clearly not been appointed
the child’s guardian, co-guardian, or conservator”). As such, Aunt and Uncle were not the
child’s guardians within the meaning of the adoption statute.

        Tennessee Code Annotated section 36-1-117(a)(1) “explicitly lists [the] parties
mandatory” to the proceedings. Gonzalez v. State Dep’t of Children’s Servs., 136 S.W.3d
613, 620 (Tenn. 2004); see also In re Josiah T., No. E2019-00043-COA-R3-PT, 2019 WL
4862197, at *5 (Tenn. Ct. App. Oct. 2, 2019) (“Subpart (a) of the section specifies who
must be made parties to an adoption proceeding.”) In Gonzalez, our supreme court
explained that “grandparents are not included in this list.” 136 S.W.3d at 620. To the
contrary, the court pointed out, the statute specifically states that “‘[o]ther biological or
legal relatives of the child . . . are not necessary parties to the proceeding.’” Id. (quoting
Tenn. Code Ann. § 36-1-117(d)(1)). See also Skerrett v. The Ass’n for Guidance, No.
M2002-00218-COA-R3-JV, 2003 WL 21634412, at *3 (Tenn. Ct. App. July 11,
2003), overruled on other grounds by Gonzalez, 136 S.W.3d at 613 (recognizing that
section 36-1-117(a)(1) “identifies the persons who must be made parties to termination and
adoption proceedings [but] does not mention members of a child’s extended family”). We
have also recognized that “[f]ormer foster parents . . . are not listed” by Tennessee Code
Annotated section 36-1-117(a) and (d) as necessary parties to an adoption proceeding. In
re K.A.Y., 80 S.W.3d 19, 24 (Tenn. Ct. App. 2002).

        This Court rejected a similar attempt to set aside an adoption decree in In re Janessa
R.K.B.E., No. E2011-01254-COA-R3-CV, 2012 WL 1193123, at *1 (Tenn. Ct. App. Apr.
9, 2012) perm. app. denied (Tenn. Aug. 20, 2012), which involved a grandmother who
filed a post-adoption Rule 60 motion to set aside the adoption. She alleged that she had
filed petitions in juvenile court seeking grandparent visitation and custody, but that “the
adoption was granted before she had her hearing.” Id. at *2. The grandmother claimed
that she was not afforded notice of the adoption proceeding or an opportunity to participate.
Id. The adoptive parents argued that the grandmother “had no guardianship/custodial rights
nor right to notice.” Id. The trial court found that it was unable to grant any relief to the
grandmother, and this Court affirmed, concluding that the grandmother was not a necessary
party at the adoption proceeding. Id. at *1-2. We acknowledged that she was in the process
                                             -7-
of seeking custody but ultimately found that she was “neither a legal guardian nor
custodian” within the meaning of the statute. Id. at *3. “As a grandparent with no custodial
or guardianship rights, [she] was not entitled to notice of the adoption proceedings, nor was
she entitled to be made a party.” Id. Notably, this Court explained that adoptions in
Tennessee are “‘governed by statutes which are in derogation of the common law,’ and
must be strictly construed.” Id. (quoting In re Adoption of Taylor, 678 S.W.2d 69 (Tenn.
Ct. App. 1984)). As such, we were “required to strictly construe the provisions outlined
above governing who is necessary to be a party to adoption proceedings and who is entitled
to notice.”4 Id.; see also In re C.H., No. E2016-00702-COA-R9-PT, 2017 WL 416289, at
*3 (Tenn. Ct. App. Jan. 31, 2017) (noting that the grandparents at issue were “neither the
guardian nor custodian of the child” within the meaning of section 36-1-117).

      In conclusion, Aunt and Uncle were not the child’s guardians, and they were not
necessary parties to the adoption proceeding. It was not necessary to terminate any
guardianship rights prior to the adoption, and the adoption was not void.

                                                B.    Fraud

        In the event that this Court determined that the adoption was not void, Aunt and
Uncle alternatively argued that the adoption decree should have been set aside due to fraud
on the chancery court. Aunt and Uncle claim that Grandparents “were well aware” of their
visitation right when they filed their adoption petition and that they did not make the
chancery court aware of their interest. According to Aunt and Uncle, the adoption petition
stated that Grandparents were not aware of any party with “visitation rights” with respect
to the child. Thus, they assert that “the trial court would have been within its right to set
aside the adoption for fraud on the court” pursuant to Rule 60.02.

        Aunt and Uncle never raised the issue of fraud in the trial court or requested relief
pursuant to Rule 60.02, and the adoption petition is not part of the record. This argument
was raised for the first time on appeal, and therefore, it is waived. See Martin v. Rolling
Hills Hosp., LLC, 600 S.W.3d 322, 336 (Tenn. 2020) (“[A]s a general rule, issues raised
for the first time on appeal are waived.”) (quotation omitted); In re Layla C.S., 389 S.W.3d
337, 339 (Tenn. Ct. App. 2012) (declining to consider a Rule 60 argument in support of
setting aside an adoption when it was not raised in the trial court).5

                                          IV.    CONCLUSION

        4
           Additionally, we noted that Rule 60 is designed to correct errors in judgments and to be utilized
by a “party” or a “party’s legal representative,” and because the grandmother was not a party to the adoption
proceeding, the trial court could not grant her any relief pursuant to Rule 60. In re Janessa R.K.B.E., 2012
WL 1193123, at *4.
         5
           Aunt and Uncle appear to raise another sub-issue on appeal regarding whether they would have
met the qualifications for intervention if they had known about the adoption proceeding and filed a motion
to intervene. It is not necessary to resolve this issue under the facts of this case.
                                                     -8-
       For the aforementioned reasons, the decision of the chancery court is hereby
affirmed and remanded.6 Costs of this appeal are taxed to the appellants, Jerry T. and
Penny T., for which execution may issue if necessary.


                                                         _________________________________
                                                         CARMA DENNIS MCGEE, JUDGE




        6
          We want to be clear the trial court has the authority to adjudicate the issue of the requests for
attorney fees, as discussed supra.
                                                   -9-